DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/1/22 with respect to claim 1 have been fully considered but they are not persuasive.  The 103 rejection has been updated below to further explain that the spacing of pads is an obvious design choice in a new manner.  This is a Non-Final Rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 14 and 15 of copending Application No. 17/125,899 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pertaining to claim 1, the claimed invention overlaps in scope with claims 1, 14 and 15 of the reference application except for claiming that a first pad and a second pad are spaced apart by at least 10 microns, however, it would have been obvious to one of ordinary skill to select any spacing that meets functional requirements, specifically, “at least 10 microns” leaves open a plethora of infinite possibilities one of ordinary skill in the art would have found obvious to try and or use.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the pad spacing through routine experimentation and optimization to obtain optimal or desired device performance because spacing of pads is a result-effective variable (size of the final device) and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Pertaining to claims 3 and 6, It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the pad spacing through routine experimentation and optimization to obtain optimal or desired device performance because spacing of pads is a result-effective variable (size of the final device) and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


Pertaining to claim 4, see claim 1
Pertaining to claim 7, see claim 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US 2019/0385982.

Pertaining to claim 1, Lee teaches a first element configured to directly bond to a second element without an intervening adhesive [0045], the first element comprising: 
a first plurality of contact pads 110 at a first surface of the first element, the first plurality of contact pads including a first contact pad and a second contact pad spaced apart from one another, the first plurality of contact pads prepared for direct bonding See Figure 1A and 2; 
a conductive line 112 electrically connecting the first and second contact pads, the first and second contact pads electrically connected to one another through the conductive line See Figure 1A and 2; and 
a first dielectric field region 106 at the first surface of the first element, the first dielectric field region disposed at least partially between the first and second contact pads, the first dielectric field region prepared for direct bonding.

Lee does not specifically teach wherein the first contact pad and a second contact pad spaced apart from one another by at least 10 microns.  However, the spacing of adjacent contact pads is a matter of design choice and it would have been obvious to one of ordinary skill to select any spacing that meets functional requirements, specifically, “at least 10 microns” leaves open a plethora of infinite possibilities one of ordinary skill in the art would have found obvious to try and or use.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the pad spacing through routine experimentation and optimization to obtain optimal or desired device performance because spacing of pads is a result-effective variable (size of the final device) and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Pertaining to claims 3 and 6, Lee teaches the first element of Claim 1, but is silent with respect to the first and second contact pads are spaced apart from one another by a spacing that is in a range of two to 1000 times the first pitch and/or a spacing in a range of 10 microns to 1000 microns. It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the pad spacing through routine experimentation and optimization to obtain optimal or desired device performance because spacing of pads is a result-effective variable (size of the final device) and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

Pertaining to claim 4, Lee teaches the first element of Claim 1, wherein the conductive line is a signal line. [0040] and Figure 2

Pertaining to claim 7, Lee teaches the first element of Claim 1, wherein each of the first plurality of contact pads is prepared to directly bond to each of a second plurality of contact pads of the second element without an intervening adhesive, and the first dielectric field region on the first element is prepared to directly bond to a second dielectric field region of the second element without an adhesive. See Figures 1A and 2 and [0045]


Claims 9, 11, 12, 16, 18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Douskey et al US 2015/0346279.

Pertaining to claim 9, Lee teaches the first element of Claim 1, but is silent regarding a circuitry coupled to the first contact pad and the second contact pad along the conductive line, the circuitry configured to selectively enable electrical shorting the first contact pad to the second contact pad.  Douskey teaches circuitry coupled to the first contact pad and the second contact pad along the conductive line, the circuitry configured to selectively enable electrical shorting the first contact pad to the second contact pad. [0023]  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Douskey into the method of Lee by providing circuitry to selectively enable electrical shorting between two pads.  The ordinary artisan would have been motivated to modify Lee in the manner set forth above for at least the purpose of providing redundancy in case of signal line faults.

Pertaining to claim 11, see rejections of claims 1 and 9 above. 
Pertaining to claims 12 and 16, see rejections of claims 3 and 6 above.

Pertaining to claim 18, Lee in view of Douskey teaches the bonded structure of Claim 11, further comprising first and second dielectric field regions on the first and second elements, the first and second dielectric field regions directly bonded to one another without an adhesive, wherein the at least one of the first plurality of contact pads is directly bonded to the at least one of the second plurality of contact pads without an intervening adhesive. See Lee See Figures 1A and 2 and [0045]

Pertaining to claim 20, Lee in view of Douskey teaches the bonded structure of Claim 11, wherein the first contact pad of the first element is disposed opposite a third contact pad of the second element, wherein the second contact pad of the first element is disposed opposite a fourth contact pad of the second element, wherein a void 202 is disposed between at least a portion of the first and third contact pads, and wherein the second and fourth contact pads physically and electrically contact one another. See Lee Figure 2

Pertaining to claim 22, Lee in view of Douskey teaches the bonded structure of Claim 11, wherein the first contact pad of the first element is disposed opposite a third contact pad of the second element, wherein the second contact pad of the first element is disposed opposite a fourth contact pad of the second element, wherein at least a portion of the first and third contact pads are located at a bonding fault 202 (Lee) along a bonding interface between the first and second elements, and wherein the second and fourth contact pads physically and electrically contact one another. See Lee Figure 2

Allowable Subject Matter
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 23-26, 29-31 and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation a bonded structure comprising a first element having a first plurality of contact pads spaced having a first pitch at a first surface, the first plurality of contact pads including a first contact pad and a second contact pad spaced apart from one another, and an intervening contact pad disposed between the first and second contact pads, the first and second contact pads electrically connected to one another; and a second element stacked on the first element, the second element having a second plurality of contact pads on a second surface, at least one of the second plurality of contact pads bonded and electrically connected to at least one of the first plurality of contact pads, in all of the claims which is not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        10/25/22